Citation Nr: 0832090	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 8, 1960 
until May 12, 1961.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
PTSD service connection claim.

In June 2003, the veteran filed a request seeking a decision 
review officer (DRO) hearing on his diabetes mellitus, 
hypertension, and heart condition service-connection claims 
as well as his individual unemployability claim.  These 
claims were denied in a February 2002 rating decision and in 
an April 2003 statement of the case.  However, it does not 
appear from the claims folder that such a hearing was 
conducted.  The Board refers this matter to the RO for 
further adjudication.


FINDING OF FACT

There is no credible supporting evidence of the claimed in-
service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
353, 23 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a December 2002 letter.  This letter told the 
veteran what evidence was needed to substantiate the claim 
for service connection for PTSD.  The veteran was informed 
that VA would obtain service records, VA records, employment 
records and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  He was 
also advised that he may submit any records which indicated 
that the alleged assaults were reported, including police 
reports, lay statements, or statements from a superior to 
whom the incident was reported.  This letter met the duty to 
notify the veteran in accordance with Pelegrini.

The veteran has substantiated his status as a veteran, and 
the December 2002 letter provided proper notice regarding the 
second and third elements of Dingess notice.  
However, the veteran has not been provided with information 
pertaining to the assignment of disability ratings or 
effective dates.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed. Cir. 
1996).  Accordingly, if the error does not affect the 
"essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

However, as the veteran's claim regarding PTSD is being 
denied, and no increased rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Sanders; Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Notwithstanding the amendment to 38 C.F.R. § 3.1599(b), the 
RO sent the veteran a February 2005, letter telling him to 
submit any relevant evidence in his possession.  VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini.  The timing deficiency with regard to the 
February 2005, letter was cured by readjudication in a 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service personnel records, 
service treatment records, and VA treatment records have been 
obtained.  Both the veteran and VA have attempted to obtain 
the veteran's 1961 Missouri arrest records but have been 
unsuccessful.  The veteran indicated in an October 2003 
statement that these records apparently did not exist.

The veteran has not been afforded a VA examination.  Such an 
examination is not required because the veteran's reports of 
in-service personal assault are not deemed credible and there 
is no credible supporting evidence of the claimed stressors, 
and an examination report could not serve to provide such 
credible supporting evidence.  Existing clinical evidence 
documents a current diagnosis of PTSD linked to in-service 
stressors.  Hence, a VA examination could not serve to 
substantiate the claim.  38 C.F.R. § 3.304(f).

As there is no indication from the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

VA has complied with the additional notice requirements of 
38 C.F.R. § 3.304(f)(3).  The December 2002 VCAA letter 
notified the veteran that he may submit police reports, 
supporting statements from any individual, including family 
friends or relatives, with whom the veteran may have 
discussed the incident, and statements from any superior 
officer to which the incident may have been reported to 
support his claim.  He was notified that he could provide the 
name of the individual who committed the assault.  He was 
asked to provide his work history subsequent to service, 
including the type of work performed and the amount of work 
that may have been missed due to his claimed condition.  
Finally, he was notified that he was to provide a description 
of his symptoms and indicate how long the symptoms were 
present.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran claims that he suffers from PTSD as a result of 
three separate sexual assaults which occurred during his 
eight months of service.  He maintains that his service 
personnel records and lay statements document behavioral 
changes following these assaults, that the lay statements 
corroborate his sexual assault claims, and that medical 
professionals have linked his current PTSD with an in-service 
sexual trauma.  He also contends that his sexual assault 
claims are corroborated by his service treatment records in 
that they document treatment for viral pharyngitis beginning 
on September 23, 1960.  Finally, he contends that it is the 
VA's burden to prove that these alleged incidents did not 
occur rather than his burden to provide corroborating 
evidence.

The veteran's September 1960 entrance examination noted that 
he had sinus drainage but otherwise reported no relevant 
abnormalities.  He noted on his September 1960 report of 
medical history that he had a history of sinusitis and that 
he repeated the ninth grade twice.  Service treatment records 
revealed that the veteran was hospitalized for acute viral 
pharyngitis (sore throat) for two weeks beginning on 
September 30, 1960.  He reported suffering from a cold with 
severe coughing and sputum production for two weeks prior to 
his admission.  He was treated and then returned to active 
duty.  An April 1961 discharge examination revealed that the 
veteran had suffered from sinusitis since 1956 and that he 
had been having difficulties sleeping, which he attributed to 
excessive worry about financial problems, his parents and his 
future.

The remaining service treatment records are negative for any 
complaints, symptoms or treatments for sexual assault, PTSD, 
or other emotional difficulties.

The veteran's service personnel records reveal that he had 
consistent discipline and academic problems beginning in his 
relatively short period of service.  Master Sergeant J.S. 
noted that the veteran's instructors had continually informed 
him of the veteran's lack of interest, cooperativeness and 
respectfulness.  He also relayed the veteran's request for 
leave in December 1960 to get married and noted the veteran's 
"inclination towards bitterness and belligerence".  His 
attitude appeared to have improved after returning from leave 
as he "seemed full of remorse", however he began to fail 
his academic courses and his overall attitude became 
negative.  The sergeant's opinion was that the veteran would 
never be suitable for military service.

The veteran's block supervisor noted in a March 1961 
Affidavit that the veteran had an attitude of resentment 
towards his instructors and that he would not timely complete 
his homework assignments, made failing daily grades and 
refused to go into remedial instruction.  It was also noted 
that the veteran was disrespectful to a civilian instructor.  
He was described as "arrogant and repulsive" and that it 
would be potentially dangerous to allow him to work around 
aircraft.

The veteran's civilian instruction supervisor described a 
February 1961 incident in which he was counseling the veteran 
regarding his recent academic failures, when the veteran 
became "belligerent", "acted in an immature manner" and 
"blamed every one for his failure but himself".  

Counseling notes dated March 7, 1961 indicates that the 
veteran had been incarcerated in Mexico, Missouri for three 
days before being released the prior evening.  It was noted 
that the veteran had broken restriction by leaving the base 
as he had no pass in his possession. The veteran indicated 
that he had personal reasons for leaving the base without 
authorization and that he had neither a pass nor leave.  He 
was court-marshaled for this offense.  The record was silent 
for any assault reports.

A psychiatric evaluation conducted in March 1961 noted that 
the veteran had a life-long history of rebelliousness and 
poor motivation.  Any attempt to correct the veteran's 
behavior was perceived by him as an effort to "pick on" 
him, and that he would never be in trouble if other people 
did not engage in that behavior.  His anxiety symptoms were 
attributed to the curtailment of his irresponsible 
activities.  The psychiatrist noted that the veteran spoke 
freely throughout the interview.  The impression was passive-
aggressive personality. 

The Adjutant of the unit squadron school relayed that on 
several occasions he counseled the veteran regarding his 
academic progress and that he did not find the veteran to be 
"particularly motivated toward a successful Air Force 
career".  He noted that the veteran gave the impression that 
"he did not care what happened to him" and that he refused 
to understand that was he not in the Air Force "because of 
what it can do for him" but "for what he can do for the Air 
Force".  The veteran sought sympathy and "act[ed] hurt and 
defeated at times to gain it" and became morose and reticent 
during conversations rather easily.  The Adjutant recommended 
that the veteran be discharged due to his maladjustment, 
immaturity and educational failures.

In the Commander's March 1961 report, he noted that the 
veteran had displayed an immature attitude, irresponsibility 
as evidenced by his selfish characteristics, had failed his 
academic training, and had not made a satisfactory transition 
into Air Force life.  The Commander noted that "further 
rehabilitation would be a waste of the Air Force's time".  
The veteran's discharge was recommended.  

The Evaluation Officer's April 1961 report noted that the 
veteran had a "character and behavior disorder" that 
prevented him from properly adjusting to military life.  A 
General Discharge was recommended.  Although permitted an 
opportunity to respond to the allegations against him, the 
veteran chose not to respond.  He was discharged in May 1961.

In a February 1962 letter drafted by his congressman, the 
veteran requested permission to reenlist in the service to 
continue his studies of electronics and requested that the 
nature of his discharge be reconsidered.  In an undated 
letter addressed to the President, the veteran attributed his 
discharge to his inability to keep up academically and the 
fact that the military was assigning him to be a truck 
driver, a position that the veteran did not want to pursue.  
He then submitted two lay statements attesting to his 
maturity level and his willingness to accept responsibility.  
In August 1962, the veteran's request to reenlist and request 
to reconsider the nature of his discharge was denied 
following a review of his personnel records.

At his initial VA primary care visit in July 2001, the 
veteran specifically denied military sexual trauma.

At an August 2002 VA mental health consultation, a nurse 
practitioner (NP) noted that the veteran denied past mental 
health treatment but noted that he was currently taking 
lorazepam twice a day.  He informed the NP that he had been 
physically and verbally abused by his step-father, and there 
were multiple incidents in which the veteran was hit in the 
head hard enough to require stitches.  He also stated that he 
had informed his mother of the sexual assaults he suffered 
while in the military, but his mother did not believe him.  
He no longer had contact with his mother as a result of this 
disbelief and his anger over her allowing his step-father to 
abuse him.  The veteran's step-brother contended that he was 
abused by the veteran, which the veteran did not specifically 
recall, but believed to be true.  He had been married twice, 
reported being physically abusive towards his first wife and 
reported having no contact with his three children since the 
divorce.

The veteran "tangentially" relayed his military sexual 
traumas to the NP, and noted that these assaults were "the 
cause of all the trouble he had both marriage and life in 
general".   He hated men as a result of these assaults and 
his few friends had tended to be married females.  The 
veteran described intrusive memories, flashbacks, nightmares, 
emotional numbing, sadness, crying spells, feelings of 
worthlessness and anhedonia.  No further information 
regarding the nature and circumstances surrounding these 
alleged assaults were contained in the treatment notes.  An 
assessment of PTSD secondary to childhood abuse and/or 
military sexual trauma (MST) was made.

The veteran attended individual mental health therapy from 
February 2003 through December 2003 with K.D., a registered 
nurse (RN).  In his April 2003 session, he claimed to have 
reported his assaults to his commanding officer, was not 
believed, and therefore he requested a discharge.  An undated 
letter drafted by K.D. described the veteran's mental health 
treatments and his symptoms.  She related that the veteran 
requested and was granted an immediate military discharge 
after reporting his third assault to his commanding officer.  
K.D. acknowledged that there was no documentation of the 
veteran's alleged assaults but that the veteran's behaviors 
since discharge "remain consistent with a sexual assault 
victim".  In her opinion, the veteran suffered from chronic 
and severe PTSD symptoms.

At a July 2003 RO hearing, the veteran described his three 
assaults.  The first assault occurred while he was in boot 
camp and the second assault occurred two or three weeks 
later.  Both of these assaults were perpetrated by the same 
two individuals, but due to the conditions the veteran would 
not be able to identify them.  The veteran stated that he 
informed a friend of these assaults during boot camp but 
could not recall his complete name.  He described being 
hospitalized for three to four weeks for "infectious mono" 
treatments a week or two after these two assaults and then 
being placed in a different unit to complete basic training.  
Following basic training, the veteran was transferred to a 
different base and began his academic training.  At this 
time, the veteran "intended to stay in the military for 20 
years".

He testified at the July 2003 RO hearing that he had been 
"doing great" prior to a third assault.  The veteran's 
third assault occurred in April 1961 when the veteran was 
traveling home on a 72 hour pass.  The assailant offered the 
veteran a ride to his home, but instead drove him to a remote 
area and sexually assaulted him.  After returning to base, 
the veteran reported this assault to his commanding officer 
who allegedly ignored the complaint.   The veteran then 
demanded to be immediately discharged from the military.  He 
also indicated that his later attempt to reenlist in the 
military was an effort to enlist in the reserves.   He 
confirmed that the first time he sought treatment for these 
assaults was at the VA.

A December 2003 treatment note indicated that a VA physician 
completed some loan paperwork at the veteran's request which 
listed the veteran's disability diagnoses, including PTSD and 
depression.  No indication was made that the physician was 
making this diagnosis as a result of her examination of the 
veteran or otherwise was offering a medical opinion.

Several lay statements were also submitted in support of the 
veteran's claim.  The veteran's ex-wife submitted a statement 
which described the abuse she experienced during their 
marriage, but did not provide any pertinent information 
regarding the assault allegations.  An August 2003 written by 
P.L., the veteran's friend, recounted the veteran's third 
assault, which the veteran informed her of sometime after his 
service.  A September 2004 letter drafted by the reverend's 
wife indicated that the veteran informed her of his assaults 
sometime after 1960 but did not indicate when.  The letter 
also recounts that the veteran began counseling with the 
reverend in 1985, but that she did not have any knowledge of 
the substance of these counseling sessions and that the 
reverend had since passed away.

Analysis

There is evidence of a present disability as the veteran was 
diagnosed as suffering from PTSD in July 2003 by an RN.  The 
December 2003 treatment note simply recorded the physician's 
completion of loan documentation paperwork for the veteran, 
and was not a substantive diagnosis.

The RN has linked the veteran's PTSD diagnosis with his 
alleged in-service assaults but acknowledged that there was 
no documentation of the alleged assaults.  Her linkage was 
apparently based on the veteran's inaccurate report that he 
had sought discharge from service after the third assault.  
As just noted, the record shows that the veteran was 
discharged at the behest of his commanders and the service 
department.  An assessment based on an inacurate history 
supplied by the veteran is of no probative value.  See Boggs 
v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet.App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).

The NP assessed PTSD either related to sexual assaults in 
childhood or in the military, but a speculative opinion 
cannot be used to substantiate a claim.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Assuming arguendo that these opinions could serve to link 
PTSD to an in-service stressor, there is no credible 
supporting evidence of the claimed in service assaults.  The 
veteran's service personnel and treatment records are 
negative for any reports, treatments or complaints of any 
sexual assaults.  This is significant, because these records 
otherwise document events during the veteran's service in 
great detail.  

The record is replete with references to the veteran's poor 
attitude, poor attendance, immaturity, irresponsibility, lack 
of interest and motivation throughout his short military 
career.  A psychological examination conducted at the time of 
the veteran's discharge noted that he had a passive-
aggressive personality and that his feelings of anxiety were 
the result of his irresponsible behavior being curtailed.  A 
question arises as to whether such reports could serve as 
evidence of behavior changes that would support the veteran's 
contentions.  The veteran's poor behavior and unsuitability 
for service were reported nearly immediately after his 
September 1960 entrance into the Air Force and before the 
claimed assaults.  The veteran's assaults on his brother also 
appear to have occurred prior to service.  

The veteran's testimony is to the effect that there were no 
behavior changes prior to the third assault.  As such, no 
competent evidence has been presented indicating the 
veteran's behavior deteriorated following these alleged 
assaults, as the veteran's behavior was consistently poor 
throughout his service.

In addition, the veteran's stressor statements themselves are 
not credible.  The veteran claimed at his July 2003 RO 
hearing that the first two assaults occurred a week or two 
prior to being treated for "infectious mono", and that 
these two assaults occurred two or three weeks apart.  Yet 
his treatment records reveal that he was treated for a sore 
throat beginning on September 30, 1960, approximately three 
weeks after entering service, and that his symptoms had been 
present for two weeks.  The veteran's stated time frame 
therefore could not have occurred as claimed.  

The veteran contends that he had been incarcerated in 
Missouri for several days after his third assault in 
approximately April 1961, that he reported this assault to 
his commanding officer after he returned to base, and that he 
had been on a pass to travel home.  His personnel records 
reveal that he had broken restrictions by leaving the base 
without authorization in March 1961, that he reported only 
personal reasons for leaving the base, and are negative for 
any assault reports.  While the veteran reported "doing 
great" prior to this alleged assault, the record documents 
numerous behavior and performance problems prior to the 
claimed assault.  

Despite the veteran's repeated contentions that he requested 
to be discharged after his commanding officer failed to take 
any action on his assault report, his personnel records 
clearly document that his discharge was initiated by the 
military due to his unsuitability to service and his 
continuous difficulties adapting to military life and 
following directives.  While his request for discharge could 
constitute evidence of a behavior change, the record shows 
that there was no such request.

In addition, the veteran claims to have been brutally 
assaulted three times during his brief service, but yet wrote 
to the President and sought assistance from his congressman 
to gain re-entry into the service within a year of discharge 
and less than two years following the alleged incidents.  His 
discharge was attributed by the veteran to his poor academic 
progress and his unwillingness to accept an alternate 
position as a truck driver, not to any assault.  Such 
behavior is inconsistent with the veteran's claims of severe 
trauma, resentment towards the military, and his stated 
urgency for a discharge in the spring of 1961.  

A lay statement submitted by a reverend's wife indicated that 
the veteran had undergone counseling with the reverend 
beginning in 1985, but that the letter writer was not privy 
to the substance of that counseling.  The veteran indicated 
in his July 2003 RO testimony that he did not tell any non-
service member, except his mother, of his assaults until he 
began treatment at VA.  He testified that he did not recall 
whether he told the reverend of his alleged sexual assaults.  
Therefore, the veteran could not have told the reverend or 
his wife of the assault prior to beginning his quest for VA 
benefits.  These reports, therefore do not serve as evidence 
of behavior changes in response to the claimed stressors.

In sum, the veteran's reports of sexual assault are deemed to 
lack credibility, and there is no credible supporting 
evidence of the claimed assaults.  The service personnel and 
service treatment records do not support his contention that 
he suffered sexual trauma while in-service.  While his 
treating RN has reported that the veteran was assaulted in 
service, these reports are based entirely on the veteran's 
reports, which the Board has found to lack credibility.  The 
lay statement submitted by the veteran's ex-wife does not 
demonstrate personal knowledge of the alleged incidents, but 
rather relays the abuse she suffered from the veteran during 
their marriage.  The statement submitted by his friend simply 
reiterates the veteran's contentions.  As discussed above, 
the statement submitted by the reverend's wife is not 
sufficient to establish a continuity of symptomology.

The veteran contends that it is VA's burden to prove that his 
alleged assaults did not occur.  While VA is charged under 
the VCAA with assisting the veteran in gathering information 
to substantiate his claims, the VA does not have the burden 
to disprove a veteran's claim.  It is in fact the veteran's 
burden to establish his claim.  Shedden v. Principi, 381 F.3d 
at 1166-1167.

Based on the lack of competent evidence of an in-service 
stressor, the preponderance of the evidence is against the 
claim.  That being the case, reasonable doubt does not arise, 
and the claim must be denied.  38 U.S.C.A. §5107(b)(West 
2002).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


